                   UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION


UNITED STATES OF AMERICA                       )      DOCKET NO. 3:19CR35-RJC
                                               )
               v.                              )      JOINT
                                               )      MOTION TO CONTINUE
ROBERT McCOY, JR.                              )      TRIAL



       NOW COMES Defendant ROBERT McCOY, JR., by and through undersigned

counsel, and hereby moves to continue the trial of this matter from March 18, which is

the current trial date in this case. This motion is joined in by the government.

       Defendant is charged with criminal contempt emanating from a bankruptcy/civil

matter in this District. In that civil case, 3:18-CV-630-RJC, this Honorable Court entered

an Order on February 5 which mandated the following: (1) that the case be withdrawn

from the Bankruptcy Court; (2) that the U.S. Attorney was requested to prosecute

criminal contempt against McCoy; (3) that the U.S. Attorney was requested to conduct a

criminal investigation into allegedly fraudulent and perjurious conduct of McCoy and his

wife; (4) that trial of the criminal contempt matter be held on March 18, 2019.

       The criminal contempt matter is based on a fairly complex series of events,

pleadings, court hearings, and court orders in the Bankruptcy Court. There were at least

three hearings where testimony was taken which is pertinent to this case. However, the

defense does not have full transcripts of any of those hearings and has not yet been able

to successfully access the audio recordings of said hearings. For these reasons, counsel

for McCoy will not be prepared to provide effective assistance of counsel to McCoy if

the trial is held just two weeks from today.



                                               1
       The instant motion is Defendant’s first motion to continue the trial in this case.

       The defense has not yet received any discovery from the government. The

government, through assigned Assistant U.S. Attorney William Miller, indicates that the

government has not yet completed its requested investigation. For that reason, the

government joins in this motion to continue the trial.

       Accordingly, due to counsel’s lack of preparation, if trial is held on March 18,

McCoy’s attorney will be unable to provide Defendant with effective assistance of

counsel. Therefore, pursuant to 18 U.S.C. §3161(h)(7)(B)(iv), Defendant submits that a

denial of this continuance motion would deny Defendant and his counsel the reasonable

time necessary for effective preparation, taking into account the exercise of due diligence.

       Therefore, based on the foregoing, Defendant respectfully requests this Honorable

Court to continue the trial of this matter from March 18 term to a later date.



                                              Respectfully submitted,

March 4, 2019                                 s/ Mark P. Foster, Jr.
                                              NC State Bar #22717
                                              Attorney for Defendant
                                              Foster Law Offices, PLLC
                                              409 East Blvd.
                                              Charlotte, NC 28203
                                              Phone 980-721-5221
                                              markpfosterjr@gmail.com




                                             2
                          CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above JOINT MOTION TO
CONTINUE TRIAL has been duly served on the attorney listed below by e-mail service
through ECF on this date:



                                         William Miller
                                         U.S. Attorney’s Office
                                         227 W. Trade Street, 17th Floor
                                         Charlotte, NC 28202


March 4, 2019                            s/ Mark P. Foster, Jr.
                                         NC State Bar #22717
                                         Foster Law Offices, PLLC
                                         409 East Blvd.
                                         Charlotte, NC 28203
                                         Phone 980-721-5221
                                         Fax 704-973-0715
                                         E-mail: markpfosterjr@gmail.com




                                         3
